Title: From George Washington to John Langdon, 14 April 1789
From: Washington, George
To: Langdon, John



Sir,
Mount Vernon April 14th 1789.

I had the honor to receive your Official Communication, by the hand of Mr Secretary Thompson, about one o’clock this day. Having concluded to obey the important & flattering call of my Country, and having been impressed with an idea of the expediency of my being with Congress at as early a period as possible; I propose to commence my journey on thursday morning which will be the day after to morrow. I have the honor to be with sentiments of esteem Sir Your most obedt Servt

Go: Washington

